                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

Linda Cooke, et al.,                                 )
                                                     )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.                                          )              Case No. 4:18-cv-01878 UNA
                                                     )
Quincy Physicians & Surgeons Clinic, S.C.            )
doing business as Quincy Medical Group,              )
                                                     )
                Defendant.                           )

                                                ORDER

        The above styled and numbered case was filed on November 2, 2018 and assigned to the

Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable Patricia L. Cohen, United States Magistrate

Judge, under cause number 2:18cv00098.

        IT    IS    FURTHER         ORDERED         that   cause    number      4:18-cv-01878UNA      be

administratively closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: November 5, 2018                                          By: /s/ Michele Crayton
                                                                      Court Services Manager

In all future documents filed with the Court, please use the following case number 2:18cv00098 PLC.
